Citation Nr: 1644572	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  07-36 329	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 25, 2000, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of procedural history, the Veteran's initial claim of entitlement to TDIU was filed in July 1992, as part and parcel to a claim for an increased disability rating for the Veteran's low back disability.  TDIU was originally granted to the Veteran in a March 2002 rating decision issued by the Winston-Salem RO, with an effective date of August 27, 2001.  The RO later changed the effective date to April 25, 2000.

Following extensive evidentiary and procedural development, in a July 2011 decision, the Board denied entitlement to an effective date for TDIU prior to April 25, 2000.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Memorandum Decision, the Court vacated the Board's July 2011 decision and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.  

The Board again denied the appeal in March 2013.  The appellant again appealed to the Court.  In an April 2014 Memorandum Decision, the Court vacated the Board's March 2013 decision and again remanded the claim to the Board.  The Board remanded to the RO in January 2015 for further development to address the Court's concerns.  Unfortunately, such development has not been fully accomplished.

The Veteran and his attorney have been provided with all due process notifications, and his attorney has filed further evidence and argument, along with a waiver of initial RO review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

The Court has remanded this case so that VA can make additional efforts to obtain information regarding the Veteran's employment history.  Governing law and regulation requires that in adjudicating issues involving unemployability, VA must consider the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16.  

In this case, the Court found that the VA had not undertaken reasonable efforts to obtain the Veteran's basic employment information relevant to establishing TDIU prior to April 2000.  Although VA sent letters to three former employers identified by the Veteran, VA did not make a second attempt to contact the employers or to determine and then provide the Veteran with notice that a second attempt would be futile, as required by 38 C.F.R. § 3.159(e).  The Court held that the VA's failure to follow-up with these information requests harmed the Veteran's appeal, as several key pieces of information could have been obtained.  The Court in particular pointed to the way the VA's Form 21-4192 is constructed, as completing this form would involve providing specific information as to the duration of the Veteran's employment and the reason(s) the employment was terminated.  

To implement the Court's order, the Board remanded this matter in January 2015 so that the VA could try again to verify the Veteran's basic employment information.  The Board specifically instructed that the RO follow the guidelines set forth in 38 C.F.R. § 3.159(c)(1), as to when to cease their attempts to obtain this information from the two private employers identified by the Veteran.  With regard to the government employer identified by the Veteran, the United States Postal Service, the RO was to follow the guidelines set forth in 38 C.F.R. § 3.159(c)(2).  This regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  

According to the Veteran's original application for unemployability benefits, he worked for the Postal Service for twenty-five years, when he had surgery and retired.  His attorney confirms in recent correspondence that the Veteran in fact retired from the Postal Service.  He tried working in the insurance business for about eight months, and then tried working in real estate after that, before he applied for VA unemployability compensation.  

One of the two private employers had previously indicated there were no records pertaining to the Veteran's employment.  The other employer failed to respond to any of the VA's inquiries.  Because it would appear that these jobs were both fairly short-term and because attempts meeting the requirements of 38 C.F.R. § 3.159(c)(1), with regard to private sources of information, were made, the Board deems that no further attempts to confirm the Veteran's employment with these two organizations is necessary.  

However, because the Veteran retired from the Postal Service after twenty-five years, and because the Postal Service is a government entity, further efforts are necessary both to comply with governing law and regulation and to satisfy the law of this case as defined by the Court.  

Specifically, the RO's attempts to obtain the Veteran's employment records from the Postal Service consisted of mailing the local office in the Veteran's town.  The Board takes judicial notice of the fact that the Postal Service is a large organization, which in addition to local offices, maintains a headquarters.  When no response was received from the local office, it was incumbent upon VA to try again, as mandated by 38 C.F.R. § 3.159(c)(2).  We also observe that a brief review of the website for the United States Office of Personnel Management shows that that office administers retirement benefits for former Postal Service employees.  Therefore, there are at least two additional reasonable locations from which to request the Veteran's employment records.  

As set forth by the Court, and reiterated by the Board, the duty to assist in this case requires "reasonable efforts to obtain the appellant's basic employment information relevant to establishing TDIU."  Court remand, p. 5.  The Court pointed out that the currently-available evidence, to include the Veteran's own reports, is contradictory; therefore obtaining information, particularly as to the circumstances surrounding his retirement from the Postal Service, is crucial for a fair adjudication of his claim.

The Veteran's attorney has submitted numerous statements to the effect that this information is unavailable and that the VA has met its duty to assist.  However, the Court's interpretation of the VA's duty to assist must trump the attorney's viewpoint on this legal matter.  

The Board sympathizes with the Veteran and his attorney in our mutual disappointment with the amount of time the resolution of this matter is taking.  We sincerely hope that contacting the Postal Service to obtain documentation pertaining to the nature and length of the Veteran's employment and the circumstances surrounding his retirement, as required by the Court, will be accomplished quickly and efficiently.  

The Court also specifically required that the VA provide the Postal Service with a VA Form-21-4192, as this form elicits the specific information desired in this case.  Although the Veteran's attorney has asserted the particular form is not necessary, and has cited to VA Manuals to support his assertion, again we observe that the law of this case has been laid out by the Court.  Therefore, upon remand, the VA must connect with the Postal Service and offer them the opportunity to complete this form to support the Veteran's claim.

The RO is required to fully complete the development previously ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Postal Service and/or Office of Personnel Management (OPM) should be contacted to determine the appropriate office from which the Veteran's personnel records should be requested.  If the records have been stored elsewhere, then that repository should be contacted.  All relevant supporting documentation reflecting the Veteran's employment, any accommodations for disability made during such employment, and retirement should be requested.  Then the appropriate official should be provided with and requested to fully complete the VA Form 21-4192.  VA must make as many requests as are necessary to obtain relevant records from the Postal Service.  38 C.F.R. § 3.159(c)(2).  

2.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

